Citation Nr: 1235817	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma secondary to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine. 

The Veteran testified at a Board hearing via video conference in May 2009 before the undersigned Veterans Law Judge.  He also appeared at a local hearing before an RO decision review officer in July 2008.  Transcripts of the testimony at both hearings are associated with the claims file.  The case was remanded in September 2009 and March 2011.


FINDINGS OF FACT

1.  The Veteran has non-Hodgkin's lymphoma and diabetes mellitus.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that he served in or near the Korean Demilitarized Zone (DMZ) as a photographer in April and May 1968.  


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma secondary to herbicide exposure was incurred in-service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  Diabetes mellitus secondary to herbicide exposure was incurred in-service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Given the favorable disposition of the claims, the Board finds that all notification and development action needed to fairly adjudicate them has been accomplished.

Analysis

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

If a veteran was exposed to an herbicide agent during active service, certain diseases, including type 2 diabetes and non-Hodgkin's lymphoma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

Veterans who served with certain units determined by the Department of Defense to have served in or near the Korean Demilitarized Zone between April 1, 1968 and August 31, 1971, are presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii), (iv).  These units include the 3rd Brigade of the 7th Infantry Division.  Manual M21-1MR, part IV, subpart ii, chapter 2, § C.10.p. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has been diagnosed with both non-Hodgkin's lymphoma and diabetes mellitus.  He also alleges that he spent time in the Korean DMZ in April and May 1968 as an Army photographer and should qualify for presumptive service connection for these diseases.  

The service personnel records indicate that while stationed in Korea, from December 1967 to May 1968, the Veteran was assigned to the U.S. Army Security Agency (USASA) 508th Group located at Camp Spade, Yongdung-Po, well south of the DMZ.  His occupational specialty was listed as communications center specialist.   A May 1, 1968 letter of appreciation, however, shows that he served as a USASA photographer throughout his tour of duty in Korea and that his duties included taking exterior and aerial photographs of units subordinate to headquarters on several occasions.   The Veteran has also submitted a history of 508th USASA Group indicating that its largest mission was tactical support of the two United States Army combat divisions stationed in Korea during that period.  One of these divisions was the 7th infantry division, located on the DMZ, east of the Munsan region.  Further, the Veteran has provided credible testimony that his duties as a photographer specifically included taking photos on the ground in or near the DMZ.  

Because the Veteran did not actually serve in one of the units designated as being in or near the DMZ from April 1, 1968 to August 31, 1971, he cannot be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  

Nevertheless, given that he served as photographer of units subordinate to headquarters while in Korea; given that his unit is affirmatively shown to have supported units from the 7th infantry division located in or near the DMZ; and given his credible testimony concerning taking photographs on the ground in the DMZ, he has raised a reasonable doubt as to whether he was in or near the DMZ in April and May 1968.  Such doubt must be resolved in his favor.  Hence, the Veteran has factually established that he was exposed to herbicides in this area in April and May 1968.  38 C.F.R. § 3.102.  Accordingly, considering the rationale which provides the basis for 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e), service connection is warranted for non-Hodgkin's lymphoma and diabetes mellitus, secondary to herbicide exposure.
   

ORDER

Entitlement to service connection for non-Hodgkin's lymphoma secondary to herbicide exposure is granted.

Entitlement to service connection for diabetes mellitus secondary to herbicide exposure is granted.
  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


